Citation Nr: 0102079	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-21 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic muscular strain of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for chronic 
muscular strain of the lumbar spine and chronic muscular 
strain of the cervical spine and assigned each a 10 percent 
evaluation, effective July 1, 1995.  The veteran appealed the 
assignment of the 10 percent evaluation for the lumbar spine 
only.  Therefore, a claim for an initial evaluation in excess 
of 10 percent for chronic muscular strain of the cervical 
spine is not on appeal.


FINDING OF FACT

Chronic muscular strain of the lumbar spine is manifested by 
characteristic pain on motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for chronic muscular strain of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran complained of 
low back pain for the past year in March 1995.  He denied 
swelling and inflammation.  The examiner noted the veteran 
had full range of motion throughout.  Motor strength and 
sensory were intact.  The examiner entered a diagnosis of 
early onset of arthritic pain.

In a March 1995 report of medical examination, clinical 
evaluation of the veteran's spine was normal.  In a report of 
medical history completed by the veteran at that time, he 
stated he had recurrent back pain.  The examiner noted that 
the back pain was secondary to stress activity and was not 
considered disabling.

A January 1996 VA examination report shows the veteran 
reported he had experienced discomfort in his back when doing 
exercises in July 1994.  He stated he was free of symptoms at 
that time except when he lifted over 70 pounds, at which 
point his back would ache.  The examiner stated that upon 
examination of the back, the veteran had full range of motion 
without paraspinal muscle spasm with 35 degrees of lateral 
flexion, 35 degrees of rotation, 40 degrees of extension, and 
90 degrees of flexion.  The examiner noted there was no 
subjective discomfort.  He entered a diagnosis of status post 
back disability with none found on this examination.

A September 1996 VA outpatient treatment report shows the 
veteran reported chronic thoracic and lumbar back pain.  He 
stated he was out of Naprosyn.  The examiner noted there were 
no complaints or changes in symptoms.  Physical examination 
revealed full range of motion.  The impression was chronic 
back pain. 

In February 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated he was treated in 
service for low back pain in 1994 and that he had had chronic 
back pain since then.  The veteran stated the pain was 
constant and would get worse with sports activities or if he 
was lifting or moving furniture or objects with weight.  He 
noted he had back pain at the time of the hearing.  The 
veteran stated he received medication for his back pain.  He 
described the pain in his back as sharp and that it would 
spread, but that the pain was mostly in the low back.  He 
denied that the pain would radiate to his legs.  The veteran 
stated he would do exercises to assist with his pain.  He 
stated he could not work in a job that required constant 
standing or repetitive motion because this would pronounce 
his pain.  The veteran stated he would develop pain when he 
sat for long periods of time and that he took Naprosyn for 
the pain.

A June 1998 VA examination report shows the veteran reported 
low back pain.  He denied any weakness or numbness in the 
lower extremities.  The examiner stated that at the time of 
the examination, the veteran was minimally symptomatic.  He 
stated the veteran had "very mild tenderness" in the low 
back.  There was no evidence of hypertrophy or spasm.  The 
examiner stated the veteran could easily flex forward to 
90 degrees and touch his toes.  Extension was 30 degrees and 
lateral ending was 20 degrees, bilaterally.  The examiner 
stated the lower extremities were symmetrical.  X-rays of the 
lumbar spine revealed some mild levoscoliosis, but the facets 
appeared normal.  The examiner entered a diagnosis of lumbar 
strain.  He stated the veteran did not have any impairment of 
the lumbar spine based on the examination.  The examiner 
noted the veteran had "excellent" low back motion and no 
findings to indicate lumbar radiculopathy.

In a September 1998 letter from a private chiropractor, he 
stated that based upon his examination of the veteran, he had 
decreased range of motion of the lumbar spine.  He noted x-
rays showed multiple static disrelationships in the lumbar 
spine.  The examiner stated that when symptoms persisted, it 
could be assumed that some sort of permanent condition had 
developed.

A June 1999 VA examination report shows the veteran reported 
he could drive for two hours and walk for 30 minutes before 
his back would start bothering him.  The examiner noted the 
veteran complained of chronic pain in the thoracic and lumbar 
area.  He stated the veteran had subjective feelings of 
weakness in the low back but denied any incoordination.  The 
veteran reported that he would normally stop activity if his 
back began to flare up, but noted he had flare-ups on a daily 
basis.

Physical examination revealed the veteran could flex forward 
and reach to the ankles to 90 degrees.  Percussion of the 
flexed spine was not painful.  Extension was to 25 degrees, 
rotation to 30-35 degrees, and lateral bending to 30-
35 degrees.  In the sitting position, rotation was improved 
to 40 degrees, bilaterally.  The examiner noted that the back 
had some moderate pain with movement.  Alignment of the spine 
was "okay."  The examiner stated the veteran's back was 
nontender, other than some paraspinous muscle tenderness on 
the left.  The examiner entered a diagnosis of chronic 
muscular strain.  He noted the lumbar nerve routes were 
"okay" and that the veteran would probably continue to have 
some bothersome back pain.

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. 4.71a (2000).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claim (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

The Board notes that consideration of the veteran's chronic 
muscular strain of the lumbar spine under Diagnostic Code 
5293 would not be appropriate, as the veteran has not been 
diagnosed with an intervertebral disc syndrome nor has he 
complained of symptoms that would be consistent with such 
diagnosis.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in his claim.  It 
has obtained the veteran's VA outpatient treatment reports 
and the veteran has submitted a letter from his private 
chiropractor.  The veteran has not alleged that there any 
additional medical records related to her service-connected 
disability that VA has not already obtained.  

Additionally, the RO has had the veteran undergo VA 
examinations related to his service-connected chronic 
muscular strain of the lumbar spine.

The Board finds that all facts have been developed to the 
extent possible

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for chronic 
muscular strain of the lumbar spine.  Considering the 
veteran's disability under Diagnostic Code 5292, the evidence 
of record has shown that the veteran's range of motion of the 
lumbar spine has been full.  It was full in January 1996 and 
September 1996.  He could flex to 90 degrees in June 1998 and 
extend to 30 degrees.  The examiner determined that the 
veteran did not have a lumbar spine impairment at that time 
and noted that the veteran's low back motion was 
"excellent."  In a September 1998 letter from the veteran's 
private chiropractor, he stated that the veteran had 
decreased range of motion, although he did not indicate the 
severity of the veteran's decreased motion, including 
reporting the degrees of the range of motion.  In June 1999, 
the veteran had 90 degrees of flexion and 25 degrees of 
extension.  Percussion of the flexed spine was not painful.  
Considering the veteran's disability under Diagnostic Code 
5295, he has pain on motion.  In September 1998, the 
chiropractor stated the veteran had decreased range of 
motion, and in the June 1999 examination report, the examiner 
stated that the veteran had moderate pain with movement.  The 
above-described symptoms are indicative of no more than a 
10 percent evaluation under Diagnostic Codes 5292 and 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  As stated above, the Board finds 
that the veteran's limitation of motion has not been shown to 
be any more than slight.  Most of the examination reports 
establish full range of motion.  The more recent examinations 
have shown decreased range of motion and moderate pain with 
range of motion, which would establish limitation of motion, 
but that such limitation of motion is not any more than 
"slight."  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Additionally, there has been no evidence of muscle spasm on 
extreme forward bending or loss of lateral spine motion to 
warrant a 20 percent evaluation under Diagnostic Code 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Based on the 
evidence of record, the veteran's chronic muscular strain of 
the lumbar spine is no more than 10 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has, at worst, pain with range of motion.  A 
10 percent evaluation under Diagnostic Code 5295 contemplates 
pain on motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The veteran has denied incoordination.  The examiner stated 
that the veteran reported subjective weakness, but the 
examiner made no findings of objective weakness.  The veteran 
reported having flare-ups on a daily basis, but he has not 
stated how that actually limits him in his occupation.  The 
examiner stated that when the veteran's lumbar spine was 
flexed, there was no tenderness upon percussion, except some 
on the left side of the paraspinous muscles.  The Board finds 
that the functional impairment described in the examination 
reports, by the veteran, and by the veteran's chiropractor is 
indicative of no more than mild or slight functional 
impairment due to pain or any other factor and thus no more 
than a 10 percent evaluation is warranted.  The evidence of 
record establishes that the actual limitation of motion and 
the functional equivalent of limitation of motion are 
identical and are no more than mild or slight.

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his low back pain 
warrants a 20 percent evaluation, the medical findings do not 
support his contentions.  The evidence of record established 
that the veteran's service-connected chronic muscular strain 
of the lumbar spine is no more than slightly or mildly 
disabling.  Examinations conducted in March 1995, January 
1996, and June 1998 did not establish a low back disability.  
The September 1998 letter and the June 1999 examination 
report establish a low back disability, but one which is 
minimally disabling.  The Board attaches greater probative 
weight to the clinical findings of a skilled, unbiased 
professional than to the veteran's statements and testimony, 
even if sworn, in support of a claim for monetary benefits.  
Taking the veteran's contentions into account and the medical 
findings, an evaluation in excess of 10 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
chronic muscular strain of the lumbar spine warrants an 
extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect frequent periods of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.  The Board finds, accordingly, that 
the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met as to his service-connected disability.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic muscular strain of the lumbar spine is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

